Citation Nr: 1726553	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating excess of 20 percent for lumbar strain prior to January 20, 2017, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from June 1975 to August 1981.

This matter came originally before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was remanded in July 2015 and again in December 2016 for additional claim development and has now been returned to the Board for further adjudication.

In a February 2017 rating decision the Agency of Original Jurisdiction issued a partial grant in which it increased the Veteran's initial rating to 20 percent prior to January 20, 2017 and to 40 percent thereafter; the Veteran's 20 percent rating was assigned effective October 3, 2008, the date of his claim for service connection.  Accordingly, the issue on appeal has been rephrased to reflect this partial grant decision.

In March 2010, the Veteran testified at the RO before a Decision Review Officer (DRO).  The Veteran also provided testimony at a hearing before the undersigned Veterans Law Judge in May 2015.  Copies of the hearing transcripts have been associated with the claims file.


FINDINGS OF FACT

1.  Prior to January 20, 2017, the Veteran's low back disability was at worst exhibited by 40 degrees of forward flexion after repetitive use with flare-ups and functional loss including painful motion, without related neurological symptoms or ankylosis.

2.  From January 20, 2017 onwards the Veteran's low back disability is at worst exhibited by 30 degrees of forward flexion, the absence of ankylosis, and functional loss after repetitive use and during flare-ups including painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent prior to January 20, 2017 for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).

2.  The criteria for an initial rating in excess of 40 percent from January 20, 2017 onwards for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a January 2009 letter satisfied VA's duty to notify the Veteran of the elements of his original claim of service connection for his low back.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant medical treatment records have been collected or otherwise associated with the claims file.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In this case, the Veteran has been provided with several VA examinations in August 2009, October 2012, November 2013, August 2015, and January 2017.  A review of the resulting examination reports reveals that with the exception of the August 2009 VA examination, each examiner reviewed the claims file; in this regard, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that collectively, these examinations were based on either or both an in-person examination and thorough review of the claims file, included detailed medical history, and relevant diagnostic testing that is responsive to the rating criteria for the Veteran's low back condition.  As such, the Board finds that these examination reports provide an adequate basis on which to adjudicate the Veteran's low back claim.  

With respect to the above finding of examination report adequacy, the Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.

Applying the holding of Correia to this case, the Board observes that with the exception of the January 2017 VA examination report, all of the VA examination reports provided predate the holding of Correia and therefore do not include the types of range of motion testing required by the Court's holding in that case.  As for the January 2017 VA examination report the Board notes that this examination report includes active, weight-bearing, and non-weight bearing range of motion testing, and provided a medical explanation for why passive range of motion testing was not completed.  Additionally, as there is no opposite joint to test, there is no other range of motion testing to be conducted.  Therefore, based on the foregoing, the Board finds that the January 2017 VA examination report is Correia compliant.  

As for all other VA examination reports discussed above, the Board notes that as demonstrated by the January 2017 VA examination report, the Veteran's low back condition has worsened, therefore it is no longer possible to conduct range of motion testing that would accurately reflect the severity of the Veteran's back condition prior to January 2017.  As such, because remand of this appeal for additional development to address any past Correia non-compliance is not possible, there is no additional development available that would assist the Veteran or VA is adjudicating the claim on appeal.  Accordingly, the Board reiterates that the Board has met its duty to assist with regard to the provision of adequate VA examinations.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claim on appeal was remanded in July 2015 and December 2016 for additional development to include the collection of relevant outstanding VA, the provision of a release authorization form for collection of private treatment records, and the provision of VA examination reports that address the current severity of the Veteran's low back condition.  A review of the record reveals that all of the remand directives contained in the Board's prior remand decisions have been completed or addressed by a specific explanation as to why requested development could not be completed, such as with the requested development with regard to painful motion during flare-ups.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2015.  The May 2015 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396 (2009).


II. Increased Rating for the Veteran's Low Back Disability

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Below, Part A will discuss the applicable law with regard to musculoskeletal claims and apply to the relevant evidence in this appeal, while Part B will explain why entitlement to a total disability rating for individual unemployability is not raised by the record.

A. The Veteran's Low Back Claim

The Veteran's low back disability is evaluated under Diagnostic Code 5237, for lumbar strain.  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Flexion is defined as "the act of bending or condition of being bent."  Dorland's Illustrated Medical Dictionary, 717 (32nd ed. 2012).  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. Extension is defined as "the movement that straightens or increases the angle between the parts of the body."  Dorland's Illustrated Medical Dictionary at 662.  For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71 (a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. §4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1. Radiculopathy, which is defined as "disease of the nerve roots" that can cause lower back pain and sciatica, is considered a neurological abnormality.  Cf. Dorland's Illustrated Medical Dictionary, 1571 (32nd ed. 2012). 

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

1. Evidence

The Veteran's first VA examination assessing the severity of his low back condition was conducted in August 2009.  The Veteran reported pain over his lumbar spine when he woke up in the morning that lasted about fifteen minutes and was relieved by stretching.  The Veteran also reported pain after approximately a half hour of prolonged sitting.  He described the pain as across his lumbosacral spine, and indicated that this pain did not radiate into his buttocks or down his legs.  The Veteran reported stiffness of his low back, but denied weakness, fatigability, or lack of endurance, and also indicated that he did not use assistive devices.  The Veteran reported that he was currently employed as a chief investigator for a law enforcement organization.  Impact on the Veteran's daily activities was noted to be stiffness and pain in the morning and after prolonged sitting, relieved by stretching and physical activity.  He did not report any occupational impairment in connection with his condition.  

On examination, the Veteran's flexion was limited to sixty five degrees with pain at 65 degrees, his extension was limited to fifteen degrees without pain, his right and left lateral flexion were limited to 22 degrees, and his right and left lateral rotation were limited to 20 degrees without pain.  With three repetitions, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran exhibited mild tenderness over the lumbar spine without paravertebral spasms.  Muscle strength was normal bilaterally, and deep tendon reflexes demonstrated somewhat reduced reflexes.  Straight leg raise testing was negative for radiculopathy, and sensory testing was also normal.  Ankylosis was noted to be absent.  The Veteran reported increased pain after hard workout sessions, and explained that he exercised daily.  The Veteran denied flare ups of his pain.  The examiner diagnosed the Veteran with lumbar strain.

An intervening October 2010 radiographic report contains an impression of degenerative changes at L4-L5 with moderately large disc herniation central and to the right, as well as degenerative disc disease with central disc herniation at the L5-S1 location, as indicated by a doctor of osteopathic medicine.  

Another VA examination was conducted in October 2012.  At the examination, the Veteran reported that he had pain all over the entire lumbar area and that when he woke up in the morning, he felt stiff for at least fifteen minutes.  The Veteran reported that his lumbar pain did not radiate to his legs, and that he took Motrin for pain.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  

On examination, the Veteran's flexion was limited to 70 degrees with pain, and his extension, right and left lateral flexion and right and left lateral rotation were limited to 10 degrees with pain.  Repetitive range of motion testing did not result in additional loss of range of motion or functional loss.  Overall functional loss was noted to consist primarily of pain on movement.  The examiner did not observe any localized tenderness or pain to palpation (light touch), and guarding and muscle spasm was also noted to be absent.  Muscle strength testing was normal for the bilateral lower extremities as were reflexes and sensory examination.  Straight leg raise testing of the bilateral lower extremities was negative for radiculopathy, and no other neurological abnormalities were observed or reported.  The Veteran was not noted to, and did not report, use of any assistive devices.  The examiner observed that the Veteran's back condition did not interfere with the Veteran's employment as a claims examiner, but did note that his back condition would make it difficult for him to complete physical work that required constant heavy lifting, constant walking, or constant standing without breaks in between periods of activity.  

An intervening July 2013 private treatment record indicates that the Veteran had a 10 year history of diabetes mellitus.  

Another VA examination was conducted in November 2013.  At this time, the Veteran reported ongoing daily back pain.  The Veteran reported that laying in certain positions at night and driving for over 2.5 hours caused him increased pain and stiffness, but did not otherwise report flare-ups.  

On examination the Veteran's flexion was limited to 60 degrees with objective evidence of pain, extension was limited to 15 degrees with objective evidence of pain, and right and left lateral flexion and rotation were normal but the Veteran did exhibit objective evidence of painful motion.  Repetitive range of motion testing did not yield any additional loss of motion or additional functional loss.  The examiner did not observe any muscle guarding or localized tenderness or pain to palpation.  Muscle strength, sensory, and reflex testing were all normal, and straight leg raise testing was negative for radiculopathy bilaterally.  However, the examiner nonetheless noted that the Veteran had mild radiculopathy of the left lower extremity, noting mild intermittent pain involving the left sciatic nerve root.  X-ray imaging documented the presence of arthritis.  Occupational interference was not noted.  Functional loss was not noted.

Intervening private treatment records from 2014 and 2015 document chiropractic treatment.  These records include notations starting in October 2014 indicating that the Veteran's active range of motion was reduced by approximately 25 to 40 percent at least through April 2015.  These records also indicate positive straight leg raise testing in the supine and seated positions bilaterally, typically at 30 degrees, 60 degrees, or 90 degrees and contain diagnoses of radiculitis.  Reduction in active range of motion by 40 percent is noted in October 2014, while later treatment records including March 2015 treatment record indicated an approximate reduction in active range of motion by 25 percent.  March 2015 treatment records also indicate neurological symptoms in the Veteran's upper extremities, as well as complaints of paresthesia, numbness, and tingling in the Veteran's left leg with weakness of his right leg.  A significant past medical history of diabetes was noted.   An October 2014 treatment record was positive for left foot pain, but no bowel or bladder changes were indicated; tenderness was noted, as was "significant restriction in all planes of motion."  A February 2015 treatment record documents similar findings, and specifically described profound limitation on left lateral rotation as well as tenderness and spasm, with sensation of the legs intact.  December 2014 Magnetic Resonance Imaging (MRI) results indicated disc herniation was present with L4-5 exiting nerve root encroachment.

Another VA examination was provided in August 2015.  At this examination the Veteran's diagnosis of lumbosacral strain was affirmed and his additional diagnoses of degenerative disc disease and degenerative arthritis were also noted.  At this time, the Veteran reported that he continued to have chronic low back pain with stiffness in both buttocks and thighs when driving his car, which he felt correlated with his back pain getting worse over the course of the preceding two years.  The Veteran indicated that his back pain did not radiate to his knees or feet.  The Veteran explained that his back pain required him to stand and stretch at his sedentary job as a veterans' service representative.  He also explained that his back pain did not radiate down his legs while walking and that he got pain in the soles of both his feet after walking half a mile.  The Veteran reported that he rarely needed to stand for more than a few minutes but that he was able to do so.  He described tingling in both of his feet from the mid-arch distally for the past three to four years that was unrelated to activity.  The Veteran reported flare-ups of the lumbar spine that included requiring him to stand and stretch for two to three minutes every half hour at his sedentary job.  He reported that he could walk a half mile for exercise but then needed to stop due to back pain.  

On examination the Veteran's flexion was limited to 50 degrees, his extension was non-existent, and his right and left lateral flexion and rotation were intact.  The examiner observed that the Veteran's range of motion itself did not contribute to functional loss.  Pain was noted throughout range of motion testing and was noted to cause functional loss; pain was observed on forward flexion, extension, and right and left lateral flexion specifically.  The examiner also found that there was pain on weight bearing, and objective evidence of localized tenderness or moderate severity.  Repetitive use testing was completed and resulted in an additional 10 degree loss in flexion, however the Veteran exhibited a normal 30 degrees of extension; given that this was inconsistent with the Veteran's initial range of motion extension-it would appear that there was a typographical error in this report.  Right and left lateral flexion and rotation continued to be normal even after repetition, and the Veteran was not examined immediately after repetitive use over time.  Functional loss in the form of pain and lack of endurance was noted.  The examination was noted to be neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Muscle spasm not resulting in abnormal gait or spinal contour was noted, and muscle guarding was noted to be absent.  Muscle strength testing was normal, but the Veteran's reflexes were noted to be hypoactive bilaterally; sensory examination was normal and straight leg raise testing was negative for radiculopathy bilaterally.  Radicular pain was not reported.  The Veteran did not report the use of any assistive devices.  The examiner observed that there was no evidence of diabetic sensory neuropathy after diagnostic testing was administered.  Diagnostic testing including a magnetic resonance imaging (MRI) report from the Veteran's private chiropractor was summarized, including findings of disc herniation and mild central canal stenosis and right foraminal stenosis with right L4 nerve root encroachment.  Occupational impairment in the form of needing to stand at regular intervals at the Veteran's sedentary job due to back pain and the inability to do heavy physical labor were observed.  

Addressing possible neurological symptoms specifically, the examiner found no evidence of radiculopathy.  In this regard the examiner indicated that positive straight leg raise testing suggesting radiculopathy was pain radiating below the knees that was not confined to the back or hamstrings, typically at 30 to 70 degrees of radiation and that the Veteran had pain confined to his back and hamstrings at 20 to 25 degrees of elevation bilaterally.  In this regard, the examiner addressed the Veteran's December 2014 office visit report with his private chiropractor, observing that it did not document straight leg raise testing; the examiner noted that this was also the case for other treatment records.  The examiner then explained that he had found no leg weakness on the in-person examination completed.  However, the examiner observed that the Veteran did have symptoms of dysesthesias (tingling) in both feet, and that this was typical of diabetic neuropathy, not radiculopathy, although the Veteran did not exhibit sensory loss related to peripheral neuropathy presently.  

A December 2016 VA treatment record contains a complaint of right foot pain when weight bearing.  Although it was noted that the Veteran did not have a history diabetic neuropathy, his past medical history of diabetes mellitus was noted.  The Veteran indicated that his right leg had fallen asleep while he was sitting on a high stool the evening before.  A previous November 2016 X-ray report indicated mild degenerative joint disease of the right foot.  Various "diabetic foot" examinations did not reveal that the Veteran was presently at any risk for that condition.

Finally, the most recent VA examination of record was conducted in January 2017.  The examiner noted the Veteran's diagnosis of lumbosacral strain in 2008 as well as the Veteran's additional diagnoses of degenerative disc disease and degenerative arthritis in 2013.  At this time, the Veteran reported that since the 2015 VA examination, his back pain was at a 6 to an 8 out of a 10 point scale in severity towards the end of the work day, and was typically 4 out of 10 at rest.  He reported using NSAID medication twice a day, Tylenol several times a day and OxyContin about twice a week.  He reported continued daily stiffness in his buttocks and thighs when driving, which worsened when his back pain worsened but did not impair his ability to drive his car.  The Veteran also reported that he continued to have no radiation of pain to his knees or his feet, and that he had to stand and stretch for two to three minutes every half hour at his sedentary job working for the federal government.  He reported that he could still walk a half a mile for exercise, but then stopped due to back pain; he added that he had to take a brisk walk daily to help manage his diabetes.  He reported that his pain did not radiate down his legs when he was walking, and he got pain in the soles of his feet after he finished his daily half mile walk.  He reported that he otherwise did not stand for more than a few minutes very often, but could do so.  He also continued to report frequent tingling of both feet distally from the mid-arch, which was unrelated to any physical activity.  The Veteran reported flare-ups of his low back condition 6 or 8 times a year due to severe pain which he rated at 9 out of 10, and daytime drowsiness because he slept poorly due to his nocturnal back pain.  During these flare-ups he stated he was able to use the bathroom and kitchen but he otherwise spent the day in bed or in a recliner.

On examination, the Veteran's flexion was limited to 30 degrees, while his extension and right and left lateral flexion was limited to 20 degrees, and he maintained normal right and left lateral rotation.  Pain on weight-bearing was noted.  Functional loss was reported in connection with the Veteran's range of motion to include the Veteran contorting his body to pick things off the ground and having difficulty putting on socks and shoes.  All range of motion testing was noted to exhibit pain.  Moderate tenderness localized to the para spinal area in the T10-L5 region was noted.  Repetitive use testing resulted in a further 10 degree loss of range of motion, completely reduced left lateral flexion, and no change in extension or any other range of motion.  Additional functional loss to include pain and lack of endurance was observed.  Although the range of motion testing was not completed after repeated use over time or during a flare-up, the examiner observed that the examination completed was neither medically consistent nor inconsistent with the Veteran's statements describing function loss with repetitive use over time or during a flare-up.  Pain, fatigue, and lack of endurance were noted to significantly limit functional ability with repeated use over time and during flare-ups.  Upon questioning, the Veteran indicated that he could not describe any limitation during flare-ups in terms of a specific degree of loss of range of motion.  The examiner explained that passive range of motion testing for a back examination could not be completed unless the individual was unconscious or otherwise sedated.

Additionally, muscle guarding was absent, muscle strength testing was normal, bilateral ankle reflexes were hypoactive, bilateral knee reflexes were normal, and sensory testing of the bilateral lower extremities were also normal.  Straight leg raise testing was negative for radiculopathy bilaterally.  Ankylosis was not present.  No other neurological abnormalities were noted. Occupational impairment was noted, with the examiner commenting that the Veteran's functional status had declined since the August 2015 VA examination and observing the increase in the Veteran's back pain severity.  The examiner observed that the Veteran still completed activities of daily living independently, and was able to maintain his sedentary job with accommodation to stand as necessary to relieve his back pain.  The examiner also commented that the Veteran would be unable to do heavy physical labor or any work that required prolonged standing, sitting without respite, bending, or lengthy walking.  As additional comments to functional loss, the examiner noted that he could not test the Veteran for weakened movement against varying resistance without a strain gauge, which the orthopedic department does not use, and noted that the Veteran's movement did not change when asked to flex his back against pressure from the examiner's hand, but that the Veteran's pain got worse with increased pressure from the Veteran's hand.  He further noted that the Veteran did not report or demonstrate any incoordination, and generally that the Veteran's functional loss during flare-ups and repeated use was intrinsic to the nature of his condition rather than "additional."

In the Veteran's September 2009 Notice of Disagreement, he expressed concern that the fact that he occasionally used a cane as an assistive device was not documented in the August 2009 VA examination report.  He also added that he occasionally used a back brace on a weekly basis.  Subsequently the Veteran provided hearing testimony before a Decision Review Officer in March 2010.  At this hearing he explained the circumstances of his initial back injury during active duty service and reiterated that he used a cane (although the Board notes that the Veteran also has ankle and knee conditions documented in the record).  He also explained that he has three children, two of which still live with him and that he did his best to practice baseball with his son.  As for his daughter, he explained that she wants to be picked up and played with and is very attached to him.  His children were ages 10, 12, and 17 at the time.  He explained that he had times where he struggled, and that he often completed activities with his children even when he was in pain.  He also indicated that felt that his medication sometimes affected his range of motion and that when he drove a lot, he had symptoms when he physically turns to look to the side or back.  He also described morning stiffness, and he stated that he had to stretch, take hot showers, and use Bengay.  He stated that he used the cane sometimes as needed, but not daily, typically about three or four times a month.  He also explained that although he recently resigned from his investigator job, he did so for reasons other than his back condition.  

At the Veteran's May 2015 Board hearing, the Veteran discussed differences between his August 2009 and November 2013 VA examinations.  He noted that he only remembered being asked to complete range of motion testing once in 2009, and that the November 2013 VA examiner spent significantly more time with him and the examiner had expressed disagreement with the findings of the 2009 VA examination, choosing the send the Veteran for X-rays; the Board observes that it was at this time that a VA examiner confirmed additional diagnoses of arthritis and degenerative disc disease, rather than lumbar strain only.  The Veteran also stated that his pain had been consistent between the August 2009 and November 2013 VA examination, and that he had private treatment records to submit that documented similar range of motion to the November 2013 VA examination.  He clarified that he does not currently experience any radiating pain to his legs.  He explained that he cannot play with his daughter, must do chores around the house in moderation, and that he cannot sit for prolonged periods of time.  He also explained that he cannot wrestle with his son, and that while he is able to mow the lawn, changing the lawnmower bag is painful.  He also explained that he has always had administrative jobs, not physical jobs, given his degree in health administration.  Although his contract for his most recent position had recently expired, he did not express any concerns about occupational impairment related to his back condition.  He also discussed private treatment records from his chiropractor, whom he had been seeing for the preceding eight months.  The Veteran indicated that these private treatment records demonstrated the same or a similar range of motion to the November 2013 VA examination.

2. Analysis

As an initial matter, the Board finds that the Veteran's statements are both competent and credible, because the Veteran is competent to describe symptoms that are immediately within his ability to observe, and credible because his statements are not inconsistent with his relevant treatment records and VA examination reports as summarized.

Addressing the portion of the appeal period prior to January, 20, 2017, the Board observes that according to VA examination findings the Veteran's forward flexion was, at worst, limited to 50 degrees based on active range of motion testing, and 40 degrees based on repetitive range of motion testing.  Additionally, none of the Veteran's relevant VA examination reports of record denote any thoracolumbar ankylosis, either favorable or unfavorable.  Additionally, on the basis of the private treatment record submitted, even assuming that that the Veteran's forward flexion as opposed to his combined range of motion was reduced by up to 40 percent (the treatment records available for review are not entirely clear on this point), normal forward flexion is 90 degrees, and a 40 percent reduction in forward flexion is consistent with forward flexion limited to approximately 54 degrees.  The Board observes that such a finding is consistent with the Veteran's Board hearing testimony which indicates that his private treatment records document range of motion that is consistent with the range of motion documented by the November 2013 VA examination report, which the Veteran described at his Board hearing as being based on a very thorough examination, including several sets of range of motion testing.   The Board finds that even considering any additional loss of range of motion and functional loss after repetitive use, there is insufficient evidence that the Veteran's effective range of motion is so reduced that it is consistent with the 40 percent rating criteria, rather than the 20 percent rating criteria.  Moreover, the Board notes that painful motion as well as functional loss and the resulting limitation in motion is already contemplated by the rating schedule.  

Additionally, the Board notes that any possible radiculopathy the Veteran may have had in the left lower extremity was addressed by a February 2017 rating decision which separately established service connection for radiculopathy.  Moreover despite any findings of leg weakness that may have been attributed to the Veteran's low back condition by the November 2013 VA examiner, the Veteran's neurological symptoms were much more thoroughly addressed by the August 2015 VA examiner, who clearly identified the point at which straight leg raise testing is indicative of radiculopathy and the Veteran's symptoms, which he noted were consistent with peripheral neuropathy secondary to diabetes mellitus, rather than radiculopathy.  This examiner also addressed the Veteran's private treatment records and lay statements regarding pain in his buttocks and thighs in detail, including any straight leg raise testing results that were inconsistent with his own testing and other medical observations.  Additionally, the Board notes that the Veteran's treatment records with regard to radiculitis do not appear to have affirmatively ruled out neuropathy due to diabetes mellitus, are unclear as to the methodology used to diagnose any radiculopathy symptoms, and are inconsistent with the Veteran's own lay statements with regard to his symptoms, in which he affirmatively denied radiation to his legs at his knee and below and while walking.  Moreover, there are no neurological records such as electromyography (EMG) reports that indicate that the Veteran has radiculopathy, and there is no diagnosis in his VA treatment records aside from the findings of the November 2013 VA examination report, (in which straight leg raise testing was negative), muscle strength and sensory examination was normal, and the Veteran's long established diagnosis of diabetes was not addressed, nor the Veteran's other service-connected conditions, including his left ankle and left knee conditions.  It is therefore unclear how that examiner determined that the mild intermittent left lower extremity pain reported by the Veteran was attributed to his sciatic nerve root.  In this regard, the Board notes that the August 2015 VA examination provides the most thorough assessment of any neurological symptoms exhibited by the Veteran's low back condition.  It is therefore, the most probative VA examination report of medical treatment record with regard to the presence of absence of any radiculopathy prior to January 20, 2017.  The Board observes that such a finding is not in conflict with regard its findings as to examination adequacy regarding its duty to assist, which addresses the cumulative adequacy of all of the VA examination reports that have been provided over the course of the appeal period.  Moreover, the Board finds that the VA examination reports of record for this portion of the appeal period are cumulatively probative for the same reasons it found them adequate for adjudicatory purposes.

On the basis of the foregoing relevant evidence summarized above, the Board finds that there is insufficient evidence to support an assignment of a rating in excess of 20 percent for the Veteran's low back condition prior to January 20, 2017, as the Veteran's low back condition was at worst consistent with the 20 percent rating criteria during that time frame.  Accordingly, the criteria for entitlement to a rating in excess of 20 percent for the Veteran's low back condition prior to January 20, 2017 onwards have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).

As for the portion of the appeal period from January 20, 2017 onwards, the Board observes that entitlement to a rating in excess of 40 percent requires a medical finding of ankylosis of the thoracolumbar spine, and there is no such medical evidence documented in the claims file.  Accordingly, the criteria for entitlement to a rating in excess of 40 percent for the Veteran's low back condition from January 20, 2017 onward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2016).

Finally, for both relevant staged rating periods, the Board does not find any associated neurological impairment that would warrant a separate rating other than the already service-connected left lower extremity radiculopathy.  Further, the Board finds that an analogous rating for the Veteran's lumbar strain pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) is not in order for the relevant rating period as there is no evidence of incapacitating episodes as defined by regulation that would warrant ratings higher than those currently assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  

B. TDIU Consideration

A total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).



ORDER

Entitlement to a rating in excess of 20 percent prior to January 20, 2017, and to a rating in excess of 40 percent from January 20, 2017 for the Veteran's low back condition is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


